DETAILED ACTION
Applicant’s 07/14/2021 response to the previous 04/14/2021 Office action has been considered and entered.

This application was granted Track-One status on 03/18/2021.

This application is subject to multiple Terminal Disclaimers.

This application is subject to a provisional Double Patenting rejection as set forth more fully below.

This is the First Final Office Action on the Merits and is directed towards claims 1-28 as amended and/or filed on 07/14/2021.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 11 February 2013 (20130211).

The present application, effectively filed BEFORE March 16, 2013, is being examined under the first inventor to INVENT provisions of the AIA .

Priority
This application is a continuation application of U.S. application no. 17/169,051 filed on 02/05/2021, which is a continuation application of U.S. application no. of 17/167,908 filed on A. 2 and MPEP §2001.06(b)[R-08.2017] (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) [R-08.2017]  (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 [R-07.2015] Section A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 07/14/2021 and 07/23/2021 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the 

Response to Amendments/Arguments
Applicant’s 07/14/2021 amendments to the Drawings have been considered and accepted.  Accordingly the Objection set forth in section 8 of the previous 04/14/2021 Office action has been withdrawn.

Applicant’s 07/14/2021 arguments with respect to the rejections set forth in sections 13 and 14 of said previous 04/14/2021 Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant’s submission of Terminal Disclaimers have been fully considered and are persuasive.  Accordingly the double patent rejections set forth in sections 16 and 17 of the previous Office action have been withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-11 and 13-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8561921 B1 to Showman; Steve C. et al. (Showman) in view of US 8649909 B1 to Phillips; Aaron.

Regarding claim 1 Showman teaches in for example the Figure(s) reproduced immediately below:


    PNG
    media_image1.png
    647
    950
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    689
    549
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    675
    599
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    727
    574
    media_image4.png
    Greyscale




“A plural component mixing system includes an automatic balance feature to balance the pressure of two or more components as they are mixed. The pressures or flow rates of the two components are monitored. If there is a difference in pressure or flow rate greater than a specified amount, a bleed valve is opened for a short period of time to balance the flows. A computer with a touch screen is used to set the pressure and flow rate differences that trigger the bleed, and to set the time period for the bleed.

FIGS. 1 and 2 show a spray rig 5 that includes a plural component insulation mixing system 10 according to one embodiment of the present invention. The mixing system 10 can be used to mix and apply insulation 12. The rig 5 is provided on a portable trailer 7. The trailer 7 includes a hitch 9 and wheels (not shown) that permit it to be towed by a towing vehicle (not shown) to a remote job site. As an alternative, the rig 5 could be included on a self-propelled vehicle, such as a truck. The walls of the rig 5 may be insulated. Ventilation openings and fans (not shown) may be provided to control the temperature within the trailer 7. The mixing system 10 includes a first set of permanent reservoirs 14 that are intended to contain a first liquid component A. A rack 15 is also provided for containing portable drums of the first liquid component A. In practice the rig 5 may include both the permanent reservoirs 14 and the rack 15, or may include only one or the other. Similarly, second permanent reservoirs 18 and rack 19 are provided to contain a second liquid component B. The reservoirs 14 and 18 may be large pressure vessels that will hold several drums worth of components A and B. Alternatively, in the case of a plural component mixture that contains more than two liquid components, the rig 5 could be provided with reservoirs or racks to hold additional types of components.” (Emphasis added)

 a method of monitoring a mobile fluid applicator 22/114 for spraying A- and B-side fluids of a spray coating or polyurethane foam in Col. 9, lines 3+:
“The flow of components A and B through the system may be better understood by reference to FIG. 4. As seen in the component flow diagram of FIG. 4, the system may be provided with two or more reservoirs 100 for storing component A 102. The reservoirs 100 are each connected to a corresponding valve 104 that can be selectively opened or closed. Opening the valves 104 permits flow of component A 102 to the proportioner pump 106. In practice, typically one of the valves 104 will be opened and one closed so that only a single reservoir 100 is being used at any one time. The valves 104 may be manually opened and closed, or may be controlled electronically, for example through a The pressurized component A 102 flows from the proportioner 106 through heat exchanger 108 where the component A 102 is heated to a desired temperature range for mixing with component B and spraying. The heated component A 102 flows from the heat exchanger to manifold 110 that includes a bleed valve 112. The bleed valve 112 can be selectively opened to bleed off excess pressure. In practice, the bleed valve 112 may be two or more valves. When the valves are opened, they have lines that lead back to the reservoirs 100 so that as pressure and excess material are bled off, the excess component 102 is returned to the reservoirs 100. The component A 102 flows from the manifold 110 to spray gun 114 through insulated hose 116.” (Emphasis added) comprising: 

receiving commanded A- and B- side pressures and temperatures by a local operator interface (66/134) of a fluid handling system input at the local operator interface by a local user of the mobile fluid applicator in figures 3 and 4 and Col. 6, lines 1+: 
“(16) A touch screen control 66 connected with a programmable logic controller (PLC) (not shown) is used to operate and monitor the system 10. The touch screen control 66 is mounted at eye level for convenient access.” And

Col. 8, lines 19+:

“(25) A touch screen 66 may be associated with the computer 62 to display information about the system 10, and to permit a user to provide inputs to the computer 62. Preferably the computer 62 will be a programmable logic controller (PLC). A user may specify how great the pressure difference sensed by sensors 56 and 58 must be before one of the control valves 50 or 52 is opened to bleed off pressure. Additionally, the touch screen 66 may be used to input a duration that the bleed valves 50 or 52 will be opened in response to a sensed pressure difference that is sufficient to trigger opening one of the valves 50 or 52. For example, a user might input that a pressure difference of greater than 100 psi will trigger the higher pressure side to open its valve 50 or 52. The user may also specify the time that the valve 50 or 52 will remain open, for example 1/10.sup.th of a second. It is critical that the pressure of the components A and B not be too far apart when they are combined together in the gun 22 as they are sprayed. If the pressure difference is too great, it can cause back flow from the higher pressure component into the outlet for the lower pressure component, which can result in foaming and expansion of the materials inside the system. That can lead to catastrophic failure. Therefore, the bleed valves 50 and 52, in conjunction with the pressure sensors 56 and 58 and the computer 62 are used to maintain the system in appropriate balance.”

Col.9, lines 3+:

“(27) The flow of components A and B through the system may be better understood by reference to FIG. 4. As seen in the component flow diagram of FIG. 4, the system may be provided with two or more reservoirs 100 for storing component A 102. The reservoirs 100 are each connected to a corresponding valve 104 that can be selectively opened or closed. Opening the valves 104 permits flow of component A 102 to the proportioner pump 106. In practice, typically one of the valves 104 will be opened and one closed so that only a single reservoir 100 is being used at any one time. The valves 104 may be manually opened and closed, or may be controlled electronically, for example through a computer 132. Component A 102 will be supplied to the proportioner 106 through valves 104 at a relatively low pressure, typically around 150 psi. The proportioner 106 will pressurize the component A 102 to about 1000 to 3000 psi. The pressurized component A 102 flows from the proportioner 106 through heat exchanger 108 where the component A 102 is heated to a desired temperature range for mixing with component B and spraying. The heated component A 102 flows from the heat exchanger to manifold 110 that includes a bleed valve 112. The bleed valve 112 can be selectively opened to bleed off excess pressure. In practice, the bleed valve 112 may be two or more valves. When the valves are opened, they have lines that lead back to the reservoirs 100 so that as pressure and excess material are bled off, the excess component 102 is returned to the reservoirs 100. The component A 102 flows from the manifold 110 to spray gun 114 through insulated hose 116.

And Col. 12, lines 59+:

“(40) Various temperature sensors 414 may also be connected with the CPU 400. The temperature sensors 414 can provide information to the CPU 400 about the temperature of the components A and B so that the CPU 400 may control the flow of coolant and compressor oil into the heat exchanger to maintain a proper temperature. If the system cannot maintain the an appropriate pressure ratio or if the temperature of the components A or B reach an unsafe level, the controller can be programmed to automatically shut down the system to prevent damage. An error message will be displayed on the touch screen 64 indicating the reason for the shut down. A user can specify what pressure ratio and temperatures will trigger an automatic shut down. Furthermore, the CPU may be programmed to recognize when too many or too frequent bleed events are being required which indicates a problem somewhere in the system. A warning can be generated, or the system may automatically shut down. This can permit a user to solve a problem before damaging the equipment, or spraying faulty insulation that will need to be replaced at significant expense.” (Emphasis added); 


“(16) A touch screen control 66 connected with a programmable logic controller (PLC) (not shown) is used to operate and monitor the system 10”:

And Col. 8, lines 19+:

“(25) A touch screen 66 may be associated with the computer 62 to display information about the system 10, and to permit a user to provide inputs to the computer 62. Preferably the computer 62 will be a programmable logic controller (PLC). A user may specify how great the pressure difference sensed by sensors 56 and 58 must be before one of the control valves 50 or 52 is opened to bleed off pressure. Additionally, the touch screen 66 may be used to input a duration that the bleed valves 50 or 52 will be opened in response to a sensed pressure difference that is sufficient to trigger opening one of the valves 50 or 52. For example, a user might input that a pressure difference of greater than 100 psi will trigger the higher pressure side to open its valve 50 or 52. The user may also specify the time that the valve 50 or 52 will remain open,”

determining sensed A- and B- side pressures and temperatures in Col. 9, lines 55+:
“(29) The pressures of component A 102 and component B 120 are sensed by pressure sensors 128 and 130 respectively that are located at or within the manifolds 110 and 124. The pressure sensors 128 and 130 are in communication with central processing unit 132. Therefore, the pressures of the component A 102 and the component B 120 are continuously provided to the CPU 132 by the sensors 128 and 130. The CPU 132 is programmed to compare the pressures within component A 102 and component B 120 at the manifolds 110 and 124.”; 

delivering A- and B- side fluids from the fluid handling system in Col. 9, lines 55+ above,

“(23) According to one embodiment, the present invention is directed to a plural-component mixing system that includes first and second reservoirs containing first and second liquid components. A mixing apparatus is provided for mixing and applying the first and second liquid components. A supply system supplies the liquid components from the reservoirs to the spray gun. A programmable logic controller connected to the supply system controls the supply system and records information about use of the system. The system may include a touch screen interface in connection with the programmable logic controller to display information about the spraying system and to permit customized control of the spraying system. ”; 

transmitting a remote monitoring data set via a communications network, in Col. 12, Lines 17-19:
“A communications device 409, such as a wireless modem or cellular phone may be associated with the CPU 400, such that a user can send and receive data from the CPU 400.” 
the remote monitoring data set including the real-time commanded and sensed A- and B- side pressures and temperatures in claim 9 and Col. 12, lines 27+;
“9. The plural-component mixing system of claim 8, further comprising a communication device in operable connection with the programmable logic controller such that communication device can transmit information recorded by the programmable logic controller to a remote location.

(39) Various other sensors throughout the system also provide input that is monitored and logged by the CPU 400. Most fundamentally, pressure sensors 408 provide an input of the pressures for components A and B. As described above, if there is a significant difference in pressures between components A and B, as measured by sensors 408, the CPU 400 will send a signal that causes one of the bleed valves 410 to open for a short period of time to bleed pressure off of the higher pressure component. The touch screen 402 permits a user to specify how much of a pressure difference is required to trigger such a pressure bleeding event or what deviation from a desired flow rate ratio will trigger a bleeding event. The user may also specify through the touch screen 402 a period of time that the bleed valve 410 will be opened upon sensing a sufficiently large pressure difference to trigger the pressure bleeding event. The CPU 400 may also be connected with the gun 412 to monitor and log the spraying activity. This log information of spraying activity can be useful for comparing how efficiently an operator is using the system. The log information may be provided to a remote location, such as a home office, in real time, or nearly real time, via the communication device 409. Therefore, a manager located in a home office can monitor the work being performed by a rig, or several rigs, without having to travel to the location of the rigs. The log information gathered by the system that can shared with the remote manager would include mixing time and idle time, the amount of material used, and the geographic location of the rig. The manager can address any difficulties immediately, rather than waiting for end of the day reports. Furthermore, the log information may be directly and automatically entered into a billing system to automatically generate a bill based on the time, location, and amount of material used.” 

displaying the real-time commanded and sensed A- and B- side pressures and temperatures at a remote end user interface contemporaneously with the local operator interface displaying the real-time commanded and sensed A- and B- side pressures and temperatures in Col. 12, lines 27+ “The log information may be provided to a remote location, such as a home office, in real time, or nearly real time, via the communication device 409. Therefore, a manager located in a home office can monitor the work being performed by a rig, or several rigs, without having to travel to the location of the rigs.” And Col. 13, lines 62+:
“(44) The communications device 409 may permit the CPU 400 to be reprogrammed from a remote location, such as a home office. Therefore, if the parameters or characteristics of one of the components change, for example if a new vendor is being utilized, the operational features of the system could be revised to match the new parameters. This could be especially useful for updating an entire fleet of rigs quickly. For example, if a new component B is being utilized that has a higher viscosity that the previously used component B, the system could be modified to open the bleed valves for a longer period of time each time they are opened. This could be done from the home office on all rigs in the fleet without the need for the manager to go to the rigs or have the rigs come to the home office.”;

Showman teaches the touch screen displaying the real-time commanded and sensed A- and B- side pressures and temperatures at a remote end user interface contemporaneously with the local operator interface displaying the real-time commanded and sensed A- and B- side pressures and temperatures as explained above, if Applicant is of the opinion that Showman does not expressly disclose contemporaneously displaying the real time information at a remote end user such as the manager as explained above as well as local touch screen then resort may be had to Phillips including the Figures below:

    PNG
    media_image5.png
    760
    686
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    768
    547
    media_image6.png
    Greyscale



And associated descriptive texts in for example, the ABSTRACT:
“Provided is a process, including: receiving, via the network interface, from a remote user device, a command to change a state of the fluid-handling device to a target state; translating the received command into a translated command operative to cause a local controller of the fluid-handling device to drive the fluid-handling equipment to the target state, the local controller being responsive to the command and feedback from the fluid-handling device indicative of whether the fluid-handling device is in the target state; and sending the translated command to the local controller.” and 

Col. 2, lines 54+:
“(8) FIG. 1 illustrates a computing environment 10 having a control system 12 that, in some implementations, addresses some or all of the above-mentioned deficiencies in certain SCADA systems for exercising remote control of fluid-handling devices. As explained in greater detail below, the control system 12 of this embodiment includes a command-center server 14 and site master-controllers 16 (specifically, in this example, three such site master-controllers 18, 20, and 22) that cooperate to facilitate remote control at a fluid-handling site 24 from user devices 26 or 28 via the Internet 30. Each site master-controller 16 may be co-located with a corresponding fluid-handling site 24 and, in some embodiments, may include logic that implements remotely issued commands, such that once a command is issued from user devices 26 or 28 and received at a site master-controller 16, the site master-controller 16, in some embodiments, executes the command to completion, even if Internet access is lost before the command is fully executed. Further, the site master-controller 16 of some embodiments may be operative to translate commands into various device-specific protocols, such that a single implementation of the site master-controller 16 is relatively versatile regardless of the type of fluid-handling device being controlled. And in some implementations, the command-center server 14 may be operative to present a command interface and receive commands via a web interface in a web browser on user devices 26 and 28, such that fluid-handling devices can be controlled remotely without the need to install special-purpose software on the computing device through which remote control is exercised. It should be noted, however, that not all embodiments provide all of these benefits, as various engineering and cost trade-offs are envisioned, and some embodiments may provide other or none of these benefits.”

Accordingly, the prior art references teach all of the claimed elements.



Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the information would be displayed to the operator as well as the manager/engineer so that adjustments can be made remotely.  See Phillips Col. 1, lines 10+: 
(6) When monitoring or controlling such sites, it can be time-consuming and expensive for a technician to manually adjust or otherwise control fluid-handling devices, as the technician will incur costs and delays by traveling to the device to make adjustments or gather data in person. And these adjustments and inspections often occur relatively frequently, as process conditions and market demand fluctuate, thereby further increasing costs.”
 
Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Phillips to the prior art of Showman as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 2 and the limitation the method of claim 1, wherein the communication network comprises a wireless network see Showman Col. 12, lines 17-19:


And Phillips Cellphone 28 and associated descriptive texts.

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of using a wireless network to communicate. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the information would be displayed to the operator’s smartphone as well as the manager/engineer’s smartphones so that adjustments can be made remotely.  See Phillips Col. 1, lines 10+: 
(6) When monitoring or controlling such sites, it can be time-consuming and expensive for a technician to manually adjust or otherwise control fluid-handling devices, as the technician will incur costs and delays by traveling to the device to make adjustments or gather data in person. And these adjustments and inspections often occur relatively frequently, as process conditions and market demand fluctuate, thereby further increasing costs.”
 
Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Phillips to the prior art of Showman as explained above as merely performing the same function as it does separately and being 

Regarding claims 3 and 13 and the limitation a method of monitoring a mobile fluid applicator 22/114 for spraying A- and B-side fluids of a spray coating or polyurethane foam in Col. 9, lines 3+:
“The flow of components A and B through the system may be better understood by reference to FIG. 4. As seen in the component flow diagram of FIG. 4, the system may be provided with two or more reservoirs 100 for storing component A 102. The reservoirs 100 are each connected to a corresponding valve 104 that can be selectively opened or closed. Opening the valves 104 permits flow of component A 102 to the proportioner pump 106. In practice, typically one of the valves 104 will be opened and one closed so that only a single reservoir 100 is being used at any one time. The valves 104 may be manually opened and closed, or may be controlled electronically, for example through a computer 132. Component A 102 will be supplied to the proportioner 106 through valves 104 at a relatively low pressure, typically around 150 psi. The proportioner 106 will pressurize the component A 102 to about 1000 to 3000 psi. The pressurized component A 102 flows from the proportioner 106 through heat exchanger 108 where the component A 102 is heated to a desired temperature range for mixing with component B and spraying. The heated component A 102 flows from the heat exchanger to manifold 110 that includes a bleed valve 112. The bleed valve 112 can be selectively opened to bleed off excess pressure. In practice, the bleed valve 112 may be two or more valves. When the valves are opened, they have lines that lead back to the reservoirs 100 so that as pressure and excess material are bled off, the excess component 102 is returned to the reservoirs 100. The component A 102 flows from the manifold 110 to spray gun 114 through insulated hose 116.” (Emphasis added) comprising: 
receiving commanded A- and B- side pressures and temperatures by a local operator interface (66/134) of a fluid handling system input at the local operator interface by a local user of the mobile fluid applicator in figures 3 and 4 and Col. 6, lines 1+: 
“(16) A touch screen control 66 connected with a programmable logic controller (PLC) (not shown) is used to operate and monitor the system 10. The touch screen control 66 is mounted at eye level for convenient access.” And
Col. 8, lines 19+:
“(25) A touch screen 66 may be associated with the computer 62 to display information about the system 10, and to permit a user to provide inputs to the computer 62. Preferably the computer 62 will be a programmable logic controller (PLC). A user may specify how great the pressure difference sensed by sensors 56 and 58 must be before one of the control valves 50 or 52 is opened to bleed off pressure. Additionally, the touch screen 66 may be used to input a duration that the bleed valves 50 or 52 will be opened in response to a sensed pressure difference that is sufficient to trigger opening one of the valves 50 or 52. For example, a user might input that a pressure difference of greater than 100 psi will trigger the higher pressure side to open its valve 50 or 52. The user may also specify the time that the valve 50 or 52 will remain open, for example 1/10.sup.th of a second. It is critical that the pressure of the components A and B not be too far apart when they are combined together in the gun 22 as they are sprayed. If the pressure difference is too great, it can cause back flow from the higher pressure component into the outlet for the lower pressure component, which can result in foaming and expansion of the materials inside the system. That can lead to catastrophic failure. Therefore, the bleed valves 50 and 52, in conjunction with the pressure sensors 56 and 58 and the computer 62 are used to maintain the system in appropriate balance.”
Col.9, lines 3+:
“(27) The flow of components A and B through the system may be better understood by reference to FIG. 4. As seen in the component flow diagram of FIG. 4, the system may be provided with two or more reservoirs 100 for storing component A 102. The reservoirs 100 are each connected to a corresponding valve 104 that can be selectively opened or closed. Opening the valves 104 permits flow of component A 102 to the proportioner pump 106. In practice, typically one of the valves 104 will be opened and one closed so that only a single reservoir 100 is being used at any one time. The valves 104 may be manually opened and closed, or may be controlled electronically, for example through a computer 132. Component A 102 will be supplied to the proportioner 106 through valves 104 at a relatively low pressure, typically around 150 psi. The proportioner 106 will pressurize the component A 102 to about 1000 to 3000 psi. The pressurized component A 102 flows from the proportioner 106 through heat exchanger 108 where the component A 102 is heated to a desired temperature range for mixing with component B and spraying. The heated component A 102 flows from the heat exchanger to manifold 110 that includes a bleed valve 112. The bleed valve 112 can be selectively opened to bleed off excess pressure. In practice, the bleed valve 112 may be two or more valves. When the valves are opened, they have lines that lead back to the reservoirs 100 so that as pressure and excess material are bled off, the excess component 102 is returned to the reservoirs 100. The component A 102 flows from the manifold 110 to spray gun 114 through insulated hose 116.
And Col. 12, lines 59+:
“(40) Various temperature sensors 414 may also be connected with the CPU 400. The temperature sensors 414 can provide information to the CPU 400 about the temperature of the components A and B so that the CPU 400 may control the flow of coolant and compressor oil into the heat exchanger to maintain a proper temperature. If the system cannot maintain the an appropriate A user can specify what pressure ratio and temperatures will trigger an automatic shut down. Furthermore, the CPU may be programmed to recognize when too many or too frequent bleed events are being required which indicates a problem somewhere in the system. A warning can be generated, or the system may automatically shut down. This can permit a user to solve a problem before damaging the equipment, or spraying faulty insulation that will need to be replaced at significant expense.” (Emphasis added); 
operating A- and B-side fluid pumps and heaters based on the commanded A- and B- side pressures and temperatures input at the local operator interface by the local user in Col. 6, lines 1+: 
“(16) A touch screen control 66 connected with a programmable logic controller (PLC) (not shown) is used to operate and monitor the system 10”:
And Col. 8, lines 19+:
“(25) A touch screen 66 may be associated with the computer 62 to display information about the system 10, and to permit a user to provide inputs to the computer 62. Preferably the computer 62 will be a programmable logic controller (PLC). A user may specify how great the pressure difference sensed by sensors 56 and 58 must be before one of the control valves 50 or 52 is opened to bleed off pressure. Additionally, the touch screen 66 may be used to input a duration that the bleed valves 50 or 52 will be opened in response to a sensed pressure difference that is sufficient to trigger opening one of the valves 50 or 52. For example, a user might input that a pressure difference of greater than 100 psi will trigger the higher pressure side to open its valve 50 or 52. The user may also specify the time that the valve 50 or 52 will remain open,”
determining sensed A- and B- side pressures and temperatures in Col. 9, lines 55+:
“(29) The pressures of component A 102 and component B 120 are sensed by pressure sensors 128 and 130 respectively that are located at or within the manifolds 110 and 124. The pressure sensors 128 and 130 are in communication with central processing unit 132. Therefore, the pressures of the component A 102 and the component B 120 are continuously provided to the CPU 132 by the sensors 128 and 130. The CPU 132 is programmed to compare the pressures within component A 102 and component B 120 at the manifolds 110 and 124.”; 


displaying at a local operator interface (66/134) fluid handling operational data including real-time commanded and sensed A- and B-side pressures and temperatures in Col. 3, lines 10+:
“(23) According to one embodiment, the present invention is directed to a plural-component mixing system that includes first and second reservoirs containing first and second liquid components. A mixing apparatus is provided for mixing and applying the first and second liquid components. A supply system supplies the liquid components from the reservoirs to the spray gun. A programmable logic controller connected to the supply system controls the supply system and records information about use of the system. The system may include a touch screen interface in connection with the programmable logic controller to display information about the spraying system and to permit customized control of the spraying system. ”; 
transmitting a remote monitoring data set via a communications network, in Col. 12, Lines 17-19:
“A communications device 409, such as a wireless modem or cellular phone may be associated with the CPU 400, such that a user can send and receive data from the CPU 400.” 
the remote monitoring data set including the real-time commanded and sensed A- and B- side pressures and temperatures in claim 9 and Col. 12, lines 27+;
“9. The plural-component mixing system of claim 8, further comprising a communication device in operable connection with the programmable logic controller such that communication device can transmit information recorded by the programmable logic controller to a remote location.
(39) Various other sensors throughout the system also provide input that is monitored and logged by the CPU 400. Most fundamentally, pressure sensors 408 provide an input of the pressures for components A and B. As described above, if there is a significant difference in pressures between components A and B, as measured by sensors 408, the CPU 400 will send a signal that causes one of the bleed valves 410 to open for a short period of time to bleed pressure off of the higher pressure component. The touch screen 402 permits a user to specify how much of a pressure difference is required to trigger such a pressure bleeding event or what deviation from a desired flow rate ratio will trigger a bleeding event. The user may also specify through the touch screen 402 a period of time that the bleed valve 410 will be opened upon sensing a sufficiently large pressure difference to trigger the pressure bleeding event. The CPU 400 may also be connected with the gun 412 to monitor and log the spraying activity. This log information of spraying activity can be useful for comparing how efficiently an operator is using the system. The log information may be provided to a remote location, such as a home office, in real time, or nearly real time, via the communication device 409. Therefore, a manager located in a home office can monitor the work being performed by a rig, or several rigs, without having to travel to the location of the rigs. The log information gathered by the system that can shared with the remote manager would include mixing time and idle time, the amount of material used, and the geographic location of the rig. The manager can address any difficulties immediately, rather than waiting for end of the day reports. Furthermore, the log information may be directly and automatically entered into a billing system to automatically generate a bill based on the time, location, and amount of material used.” 

displaying the real-time commanded and sensed A- and B- side pressures and temperatures at a remote end user interface contemporaneously with the local operator interface displaying the real-time commanded and sensed A- and B- side pressures and temperatures in Col. 12, lines 27+ “The log information may be provided to a remote location, such as a home office, in real time, or nearly real time, via the communication device 409. Therefore, a manager located in a home office can monitor the work being performed by a rig, or several rigs, without having to travel to the location of the rigs.” And Col. 13, lines 62+:
“(44) The communications device 409 may permit the CPU 400 to be reprogrammed from a remote location, such as a home office. Therefore, if the parameters or characteristics of one of the components change, for example if a new vendor is being utilized, the operational features of the system could be revised to match the new parameters. This could be especially useful for updating an entire fleet of rigs quickly. For example, if a new component B is being utilized that has a higher viscosity that the previously used component B, the system could be modified to open the bleed valves for a longer period of time each time they are opened. This could be done from the home office on all rigs in the fleet without the need for the manager to go to the rigs or have the rigs come to the home office.”;
:

“A communications device 409, such as a wireless modem or cellular phone may be associated with the CPU 400, such that a user can send and receive data from the CPU 400..”.  

And Phillips Cellphone 28 and associated descriptive texts.

While it is considered that Showman teaches the touch screen displaying the real-time commanded and sensed A- and B- side pressures and temperatures at a remote end user interface contemporaneously with the local operator interface displaying the real-time commanded and sensed A- and B- side pressures and temperatures as explained above, if Applicant is of the opinion that Showman does not expressly disclose contemporaneously displaying the real time information at a remote end user such as the manager as explained above as well as local touch screen then resort may be had to Phillips including the Figures below:

    PNG
    media_image5.png
    760
    686
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    768
    547
    media_image6.png
    Greyscale

And associated descriptive texts in for example, the ABSTRACT:
receiving, via the network interface, from a remote user device, a command to change a state of the fluid-handling device to a target state; translating the received command into a translated command operative to cause a local controller of the fluid-handling device to drive the fluid-handling equipment to the target state, the local controller being responsive to the command and feedback from the fluid-handling device indicative of whether the fluid-handling device is in the target state; and sending the translated command to the local controller.” and 
Col. 2, lines 54+:
“(8) FIG. 1 illustrates a computing environment 10 having a control system 12 that, in some implementations, addresses some or all of the above-mentioned deficiencies in certain SCADA systems for exercising remote control of fluid-handling devices. As explained in greater detail below, the control system 12 of this embodiment includes a command-center server 14 and site master-controllers 16 (specifically, in this example, three such site master-controllers 18, 20, and 22) that cooperate to facilitate remote control at a fluid-handling site 24 from user devices 26 or 28 via the Internet 30. Each site master-controller 16 may be co-located with a corresponding fluid-handling site 24 and, in some embodiments, may include logic that implements remotely issued commands, such that once a command is issued from user devices 26 or 28 and received at a site master-controller 16, the site master-controller 16, in some embodiments, executes the command to completion, even if Internet access is lost before the command is fully executed. Further, the site master-controller 16 of some embodiments may be operative to translate commands into various device-specific protocols, such that a single implementation of the site master-controller 16 is relatively versatile regardless of the type of fluid-handling device being controlled. And in some implementations, the command-center server 14 may be operative to present a command interface and receive commands via a web interface in a web browser on user devices 26 and 28, such that fluid-handling devices can be controlled remotely without the need to install special-purpose software on the computing device through which remote control is exercised. It should be noted, however, that not all embodiments provide all of these benefits, as various engineering and cost trade-offs are envisioned, and some embodiments may provide other or none of these benefits.”

wherein the wireless network comprises a cellular communications network see Showman Col. 12, lines 17-19:
“A communications device 409, such as a wireless modem or cellular phone may be associated with the CPU 400, such that a user can send and receive data from the CPU 400..”.  

And Phillips Cellphone 28 and associated descriptive texts.

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of using a wireless network to communicate. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the information would be displayed on the operator’s smartphone as well as the manager/engineer’s smartphones so that adjustments can be made remotely.  See Phillips Col. 1, lines 10+: 
(6) When monitoring or controlling such sites, it can be time-consuming and expensive for a technician to manually adjust or otherwise control fluid-handling devices, as the technician will incur costs and delays by traveling to the device to make adjustments or gather data in person. And these adjustments and inspections often occur relatively frequently, as process conditions and market demand fluctuate, thereby further increasing costs.”
 
Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Phillips to the prior art of Showman as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 4 and the limitation the method of claim 1, wherein the sensed A-side temperature is based on inputs from multiple A-side temperature sensors see Showman Fig. 4 and Showman Col. 10, Lines 15+ :
“(30) While not shown in FIG. 4, the reservoirs 100 and 118 may be provided with sensors for measuring the remaining amount of component within the reservoirs 100 and 118. For example, proximity sensors may be provided at the top of the reservoirs 100 and 118 to determine the distance between the top of the reservoirs 118 and 100 and the top of the fluid level of the component within the reservoir. The sensors may be connected with the CPU 132 and an output may be displayed on touch screen 134 to permit a user to monitor the amount of material remaining to be sprayed. Additionally, temperature sensors (not shown in FIG. 4) may also be provided at various locations to monitor the temperature of the components 102 and 120. These temperatures may be communicated to the CPU 132, which in turn may display that information on the touch screen 134 so a user can monitor the temperatures. Additionally, the CPU 132 may be programmed to control the flow of coolant to the heat exchanger 108 to regulate the temperature of the components 102 and 120 as desired.

(40) Various temperature sensors 414 may also be connected with the CPU 400. The temperature sensors 414 can provide information to the CPU 400 about the temperature of the components A and B so that the CPU 400 may control the flow of coolant and compressor oil into the heat exchanger to maintain a proper temperature. If the system cannot maintain the an appropriate pressure ratio or if the temperature of the components A or B reach an unsafe level, the controller can be programmed to automatically shut down the system to prevent damage. An error message will be displayed on the touch screen 64 indicating the reason for the shut down. A user can specify what pressure ratio and temperatures will trigger an automatic shut down. Furthermore, the CPU may be programmed to recognize when too many or too frequent bleed events are being required which indicates a problem somewhere in the system. A warning can be generated, or the system may automatically shut down. This can permit a user to solve a problem before damaging the equipment, or spraying faulty insulation that will need to be replaced at significant expense.”.  


While it is considered that Showman teaches multiple temperature sensors, Phillips also teaches that fluid handling devices include a variety of types of sensors including temperature.


Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of using multiple temperature sensor to determine the temperature of a fluid in a fluid handling device to ensure faulty insulation is not being sprayed.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the temperature information would be displayed on the operator’s smartphone as well as the manager/engineer’s smartphones so that adjustments can be made remotely.  See Phillips Col. 1, lines 10+: 
(6) When monitoring or controlling such sites, it can be time-consuming and expensive for a technician to manually adjust or otherwise control fluid-handling devices, as the technician will incur costs and delays by traveling to the device to make adjustments or gather data in person. And these adjustments and inspections often occur relatively frequently, as process conditions and market demand fluctuate, thereby further increasing costs.”
 
Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Phillips to the prior art of Showman as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”
Regarding claim 5 and the limitation the method of claim 1, wherein the sensed B-side temperature is based on inputs from multiple B-side temperature sensors see Showman Fig. 4 and Showman Col. 10, Lines 15+ :
“(30) While not shown in FIG. 4, the reservoirs 100 and 118 may be provided with sensors for measuring the remaining amount of component within the reservoirs 100 and 118. For example, proximity sensors may be provided at the top of the reservoirs 100 and 118 to determine the distance between the top of the reservoirs 118 and 100 and the top of the fluid level of the component within the reservoir. The sensors may be connected with the CPU 132 and an output may be displayed on touch screen 134 to permit a user to monitor the amount of material remaining to be sprayed. Additionally, temperature sensors (not shown in FIG. 4) may also be provided at various locations to monitor the temperature of the components 102 and 120. These temperatures may be communicated to the CPU 132, which in turn may display that information on the touch screen 134 so a user can monitor the temperatures. Additionally, the CPU 132 may be programmed to control the flow of coolant to the heat exchanger 108 to regulate the temperature of the components 102 and 120 as desired.
(40) Various temperature sensors 414 may also be connected with the CPU 400. The temperature sensors 414 can provide information to the CPU 400 about the temperature of the components A and B so that the CPU 400 may control the flow of coolant and compressor oil into the heat exchanger to maintain a proper temperature. If the system cannot maintain the an appropriate pressure ratio or if the temperature of the components A or B reach an unsafe level, the controller can be programmed to automatically shut down the system to prevent damage. An error message will be displayed on the touch screen 64 indicating the reason for the shut down. A user can specify what pressure ratio and temperatures will trigger an automatic shut down. Furthermore, the CPU may be programmed to recognize when too many or too frequent bleed events are being required which indicates a problem somewhere in the system. A warning can be generated, or the system may automatically shut down. This can permit a user to solve a problem before damaging the equipment, or spraying faulty insulation that will need to be replaced at significant expense.”.  

While it is considered that Showman teaches multiple temperature sensors, Phillips also teaches that fluid handling devices include a variety of types of sensors including temperature.

Accordingly, the prior art references teach all of the claimed elements.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the temperature information would be displayed on the operator’s smartphone as well as the manager/engineer’s smartphones so that adjustments can be made remotely.  See Phillips Col. 1, lines 10+: 
(6) When monitoring or controlling such sites, it can be time-consuming and expensive for a technician to manually adjust or otherwise control fluid-handling devices, as the technician will incur costs and delays by traveling to the device to make adjustments or gather data in person. And these adjustments and inspections often occur relatively frequently, as process conditions and market demand fluctuate, thereby further increasing costs.”
 
Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Phillips to the prior art of Showman as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”
 
Regarding claim 6 and the limitation the method of claim 2, wherein transmitting the remote monitoring data set via a communication network comprises transmitting the remote monitoring data set by a cellular remote communication device located within a housing of the fluid handling system see Phillips Col. 7, lines 63+: “(27) The illustrated network interface 68 is operative to communicate with the command-center server 14 via the Internet 30 (e.g., via the Internet and other networks, such as a local area network, a cellular network, or the like) and 

Col. 13, lines 8-21:
“I/O devices 1060 may be connected to computer system 1000 through a wired or wireless connection. I/O devices 1060 may be connected to computer system 1000 from a remote location. I/O devices 1060 located on remote computer system, for example, may be connected to computer system 1000 via a network and network interface 1040. “
(55) Network interface 1040 may include a network adapter that provides for connection of computer system 1000 to a network. Network interface may 1040 may facilitate data exchange between computer system 1000 and other devices connected to the network. Network interface 1040 may support wired or wireless communication. The network may include an electronic communication network, such as the Internet, a local area network (LAN), a wide area (WAN), a cellular communications network or the like.”.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of a communicating using a cellular communications network.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the information would be sent and displayed to the operator’s smartphone as well as the manager/engineer’s smartphones so that adjustments can be made remotely.  See Phillips Col. 1, lines 10+: 

(6) When monitoring or controlling such sites, it can be time-consuming and expensive for a technician to manually adjust or otherwise control fluid-handling devices, as the technician will incur costs and delays by traveling to the device to make adjustments or gather data in person. And these adjustments and inspections often occur relatively frequently, as process conditions and market demand fluctuate, thereby further increasing costs.”
 
Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Phillips to the prior art of Showman as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 7 and the limitation the method of claim 6, wherein the local operator interface is affixed to the housing of the fluid handling system see Showman figures 3 and 4 and Col. 6, lines 1+: 
“(16) A touch screen control 66 connected with a programmable logic controller (PLC) (not shown) is used to operate and monitor the system 10. The touch screen control 66 is mounted at eye level for convenient access.” (Emphasis added)


Regarding claim 8 the combination of Showman above does not appear to expressly disclose wherein the remote communications device comprises a global positioning system (GPS) module, and the remote monitoring data set includes GPS location data see Showman Figure 7 item 418:
“. A GPS receiver may be provided in communication with the programmable logic controller to record the geographic data received from the GPS receiver 

“(43) A GPS receiver unit 418 may also be provided as part of the plural component spraying system. This GPS unit 418 may be connected to the CPU 400 so that the spraying data may also be associated with a particular geographic location. In addition, or in the alternative, the GPS unit 418 may provide information back to a home base or remote location, so that the location of the unit may be monitored at all times. This can be important information to ensure that the mixing system is being used in the most efficient manner, and is not being used in any unauthorized locations.” 

Regarding claims 9 and 13 and the limitation wherein the remote monitoring data set includes an operational status (i.e. that required to generate a warning)  of the mobile fluid applicator see Showman Col. 8, lines 44+::
For example if the pressure difference between the two fluids is greater than expected, it could be flow is impeded in one of the lines. Therefore a warning could be generated on the touch screen, or in severe cases, the PLC could cause the system to shut down entirely, so that the source of the problem can be identified and fixed.”.  

Regarding claims 10 and 13 and the limitation comprising displaying the operational status and real- time commanded and sensed A- and B- side pressures and temperatures at the remote end user interface contemporaneously with the local operator interface displaying the operational status and the real-time commanded and sensed A- and B-side pressures and temperatures see Showman “This log information of spraying activity can be useful for comparing how efficiently an operator is using the system. The log information may be provided to a remote location, such as a home office, in real time, or nearly real time, via the communication device 409. Therefore, a manager located in a home office can monitor the work being performed by a rig, or several rigs, without having to travel to the location of the rigs.”  

Regarding claim 11 and the limitation the method of claim 10, wherein the remote monitoring data set includes duty cycle data (aka RPM rate) see Showman: 
“(38) The engine 404 has sensors connected with the CPU 400 so that the CPU 400 can monitor and log the time the engine 404 has been running, the engine temperature, the oil pressure, the voltage of the battery for the engine, fuel level of the engine, and the RPM rate. The air compressor 406 is connected to the CPU 400 so that the CPU 400 can monitor and log the air compressor's temperature and air pressure.”

Regarding claim 14 and the limitation the method of claim 2, comprising detecting an error event and displaying an alarm on the local operator interface and remote end user interface during the error event see Showman “Therefore a warning could be generated on the touch screen, “ and “A user can specify what pressure ratio and temperatures will trigger an automatic shut down. Furthermore, the CPU may be programmed to recognize when too many or too frequent bleed events are being required which indicates a problem somewhere in the system. A warning can be generated,” and Phillips :
“(29) The site manager module 70 may also be operative to transmit data with the network socket, using the network interface 68, to the command-center server 14. For example, the site manager module 70 may periodically retrieve data from the report buffer 104, such as alarms, measurements from sensors, and other data associated with the fluid-handling site 24, and push this data to the command-center server 14. Or the site management module 70 may be operative to receive requests for such data being pulled from the command-center server 14, and retrieve the corresponding data from the report buffer 104 for transmission back to the command-center server 14. Further, the site manager module 70 may be operative to request measurements, alarms, and other data from the fluid-handling devices via the components 72, 74, 82, and 96, and store this data in the report buffer 104 for transmission to the command-center server 14.”

Accordingly, the prior art references teach all of the claimed elements.



Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the alarm would be sent and displayed to the operator’s smartphone as well as the manager/engineer’s smartphones so that adjustments can be made remotely.  See Phillips Col. 1, lines 10+: 

(6) When monitoring or controlling such sites, it can be time-consuming and expensive for a technician to manually adjust or otherwise control fluid-handling devices, as the technician will incur costs and delays by traveling to the device to make adjustments or gather data in person. And these adjustments and inspections often occur relatively frequently, as process conditions and market demand fluctuate, thereby further increasing costs.”
 
Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Phillips to the prior art of Showman as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 15 and the limitation the method of claim 14, wherein the error event is a sensed pressure input at the local operator interface by the local user of the mobile fluid applicator by more than a threshold amount see Showman:
 “For example if the pressure difference between the two fluids is greater than expected, it could be flow is impeded in one of the lines. Therefore a warning could be generated on the touch screen, or in severe cases, the PLC could cause the system to shut down entirely”

And “A user can specify what pressure ratio and temperatures will trigger an automatic shut down. Furthermore, the CPU may be programmed to recognize when too many or too frequent bleed events are being required which indicates a problem somewhere in the system. A warning can be generated, or the system may automatically shut down. This can permit a user to solve a problem before damaging the equipment, or spraying faulty insulation that will need to be replaced at significant expense.”.    

Regarding claim 16 and the limitation wherein the fluid handling system comprises a fluid handling system processor see Showman Fig. 7 items 132 and 400 “ A computer central processing unit (CPU) 400 is provided to receive and log information from sensors provided as part of the system. “ 

Regarding claim 17 and the limitation the method of claim 16, wherein determining sensed A- and B- side pressures and temperatures comprises receiving, by the fluid handling system processor, an A-side temperature signal from an A-side temperature sensor 414, receiving a B- side temperature signal from a B-side temperature sensor 414, receiving an A-side pressure signal from an A-side pressure sensor 128, and receiving a B-side pressure signal from a B-side pressure sensor 130 see Showman Figures 3 and 4 as explained above. See Showman:
“(40) Various temperature sensors 414 may also be connected with the CPU 400. The temperature sensors 414 can provide information to the CPU 400 about the temperature of the components A and B so that the CPU 400 may control the flow of coolant and compressor oil into the heat exchanger to maintain a proper temperature.”

Regarding claim 18 and the limitation the method of claim 17, comprising transmitting in real time, by a communications module, the commanded and sensed A- and B- side pressures and temperatures to a data storage server via the communications network see Showman GPS 418 “the GPS unit 418 may provide information back to a home base or remote location, so that the location of the unit may be monitored at all times.”

and Phillips Fig. 1 command center server 14 and datastore 35:

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of communicating to a central command center.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the information would be stored in datastore 35 for later review.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Phillips to the prior art of Showman as explained above as merely performing the same function as it does separately and being 

Regarding claim 19 and the limitation the method of claim 18, receiving the real-time commanded and sensed A- and B- side pressures and temperatures by the remote end user interface see Phillips user devices 26 and cellphone 28 as explained in the rejection of corresponding parts in the claims above.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of a remote communications device comprising cell phone. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the information would be displayed to the operator of the machine as well as an engineer’s cell phone attempting to solve a problem for a local operator.

Therefore, the results would have been predictable to one of ordinary skill in the art because the broken machine data would allow the engineer to use a cell phone to view information of the malfunctioning machine in the case where the operator is not able to fix the machine and the engineer can fix it remotely.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Phillips to the prior art of combination of Showman as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 20 and the limitation the method of claim 19, wherein the remote end user interface is a cellular phone Showman communication device 409 and Phillips smartphone 28. 


Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of a remote communications device comprising cell phone. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the information would be displayed to the operator of the machine as well as an engineer’s cell phone attempting to solve a problem for a local operator.

Therefore, the results would have been predictable to one of ordinary skill in the art because the broken machine data would allow the engineer to use a cell phone to view and manipulate the information of the malfunctioning machine in the case where the operator is not able to fix the machine and the engineer can fix it remotely.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Phillips to the prior art of combination of Showman as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 21 and the limitation the method of claim 20, wherein delivering A- and B- side fluids from the fluid handling system comprises pressurizing by a pump the A- and B- side fluids to the commanded A- and B- side pressures input at the local operator interface by the local user of the mobile fluid applicator see Showman as cited above: “(25) A touch screen 66 may be associated with the computer 62 to display information about the system 10, and to permit a user to provide inputs to the computer 62”.  

Regarding claim 22 and the limitation the method of claim 8, comprising recording the GPS location data at a first location while the mobile fluid applicator sprays A- and B- side fluids according to the commanded A- and B- side pressures and temperatures, and recording the GPS location data at a second location remote from the first location while the mobile fluid applicator sprays A- and B- side fluids see Showman Col. 13, lines 22+:
“(43) A GPS receiver unit 418 may also be provided as part of the plural component spraying system. This GPS unit 418 may be connected to the CPU 400 so that the spraying data may also be associated with a particular geographic location. In addition, or in the alternative, the GPS unit 418 may provide information back to a home base or remote location, so that the location of the unit may be monitored at all times. This can be important information to ensure 

Regarding claim 23 and the limitation the method of claim 22, comprising associating the GPS location data at the first location with the commanded and sensed A- and B- side pressures and temperatures and with duty cycle data, and storing the GPS location data in a remote data storage server with the associated commanded and sensed A- and B- side pressures and temperatures and duty cycle data (aka RPM rate) see Showman:
“(38) The engine 404 has sensors connected with the CPU 400 so that the CPU 400 can monitor and log the time the engine 404 has been running, the engine temperature, the oil pressure, the voltage of the battery for the engine, fuel level of the engine, and the RPM rate. The air compressor 406 is connected to the CPU 400 so that the CPU 400 can monitor and log the air compressor's temperature and air pressure.”.  

Regarding claim 24 and the limitation the method of claim 23, displaying the GPS location data of the first location, the duty cycle data, and the commanded and sensed A- and B- side pressures and temperatures at the remote user interface see Showman Col. 12, lines 20+:

“(38) The engine 404 has sensors connected with the CPU 400 so that the CPU 400 can monitor and log the time the engine 404 has been running, the engine temperature, the oil pressure, the voltage of the battery for the engine, fuel level of the engine, and the RPM rate. The air compressor 406 is connected to the CPU 400 so that the CPU 400 can monitor and log the air compressor's temperature and air pressure.

39) Various other sensors throughout the system also provide input that is monitored and logged by the CPU 400. Most fundamentally, pressure sensors 408 provide an input of the pressures for components A and B. As described above, if there is a significant difference in pressures between components A and B, as measured by sensors 408, the CPU 400 will send a signal that causes one of the bleed valves 410 to open for a short period of time to bleed pressure off of the higher pressure component. The touch screen 402 permits a user to specify how much of a pressure difference is required to trigger such a pressure bleeding event 
 
Regarding claim 25 and the limitation the method of claim 22, comprising determining an ambient temperature based on a sensor signal from an ambient temperature sensor located at the mobile fluid applicator housing, and displaying the ambient temperature and the commanded and sensed A- and B- side pressures and temperatures at a remote end user interface contemporaneously with the local operator interface displaying the ambient temperature and the commanded and sensed A- and B- side pressures and temperatures see Showman:
“(41) Additionally, an air temperature sensor (not shown) may be connected with the CPU 400 so that if the engine room temperature is too high, the system can automatically shut down to prevent damage or injury.”.  

Wherein it is understood that if there is a temperature sensor that there will also be an associated manner of displaying it on the operator interfaces, especially if “engine room temperature” shuts down the system.

Regarding claim 26 and the limitation method of claim 22, wherein the mobile fluid applicator comprises a dedicated vehicle, the housing of the fluid handling system located within the dedicated vehicle, and the A-side and B-side fluid pumps are located at least partially within the housing see Showman “Spray rig 5” in Figure 1 and 2.
“(13) FIGS. 1 and 2 show a spray rig 5 that includes a plural component insulation mixing system 10 according to one embodiment of the present invention. The mixing system 10 can be used to mix and apply insulation 12. The rig 5 is provided on a portable trailer 7. The trailer 7 includes a hitch 9 and wheels (not shown) that permit it to be towed by a towing vehicle (not shown) to a remote job site. As an alternative, the rig 5 could be included on a self-propelled vehicle, such as a truck. “  

Regarding claim 27 and the method of claim 15, wherein displaying an alarm on the local operator interface and remote end user interface comprises displaying a colored alarm indicator on the local operator interface and contemporaneously displaying the colored alarm indicator on the remote end user interface see the combination of Showman and Phillips above wherein it is understood that in order for the alarm to be displayed on the touch screen 66 or smart cellular phone 28 it must be displayed using some sort of color.  

Regarding claim 28 and the method of claim 13, wherein the mobile fluid applicator comprises a dedicated vehicle, a housing of the fluid handling system is located within the dedicated vehicle, the A-side and B-side fluid pumps are located at least partially within the housing, and the local operator interface see Showman Figures 1 and 2.
“(13) FIGS. 1 and 2 show a spray rig 5 that includes a plural component insulation mixing system 10 according to one embodiment of the present invention. The mixing system 10 can be used to mix and apply insulation 12. The rig 5 is provided on a portable trailer 7. The trailer 7 includes a hitch 9 and wheels (not shown) that permit it to be towed by a towing vehicle (not shown) to a   


Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8561921 B1 to Showman; Steve C. et al. (Showman) in view of US 8649909 B1 to Phillips; Aaron as applied to the claims above and further in view of MPEP 2144.04.VI.B. Duplication of parts.

Regarding claims 4 and 5 and the limitation wherein the sensed A/B-side temperature is based on inputs from multiple A/B-side temperature sensors see Showman Fig. 4 and Showman Col. 10, Lines 15+ to show that multiple sensors are set forth.

If applicant is of the opinion that Showman does not teach multiple temperature sensors then resort may be had to MPEP 2144.04 to show that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The 

As is the case here, no new or unexpected results would be produced by adding multiple temperature sensors to the A side.  Indeed, one would appear motivated to add additional temperature sensors for the express benefit of having a backup sensor installed in case one sensor fails.

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of duplicating sensors. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the temperature would be sensed by multiple sensors.

Therefore, the results would have been predictable to one of ordinary skill in the art because adding more sensors add more places that temperature can be sensed.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to the prior art of combination of Showman as explained above as merely performing the same function as it does 

Claims 11, 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8561921 B1 to Showman; Steve C. et al. (Showman) in view of US 8649909 B1 to Phillips; Aaron as applied to the claims above and further in view of US 20050010323 A1 to Cocciadiferro.

Regarding claims 11 and 24, while it is considered that the combination of Showman teaches wherein remote monitoring data set includes duty cycle data as explained above.  Resort may be had to the teachings of Cocciadiferro para [0382] to show it was known in the art to include duty cycle data for the express purpose of triggering an alarm:
““A solvent flow monitoring means which monitors pump motor status parameters for solvent flow by monitoring, for example, cycles of a pump driver motor as with a (pump motor) hall sensor or other tachometer motor sensor, and maintains a historical record of pump cycles, forwards real time and/or saved historic cycle information, and also monitors for any out of parameter cycle deviations (which can trigger a shut down and/or remote access activation and/or an alarm)…”

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of monitoring the duty cycle of a pump. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically duty cycle would be monitored.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the Cocciadiferro to the prior art of combination of Showman as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 12 the combination of Showman and Phillips does not appear to expressly disclose wherein the duty cycle data includes pump cycle counts.

Cocciadiferro teaches “wherein the duty cycle data includes pump cycle counts.” In for example, para [0382];
“A solvent flow monitoring means which monitors pump motor status parameters for solvent flow by monitoring, for example, cycles of a pump driver motor as with a (pump motor) hall sensor or other tachometer motor sensor, and maintains a historical record of pump cycles, forwards real time and/or saved historic cycle information, and also monitors for any out of parameter cycle deviations (which can trigger a shut down and/or remote access activation and/or an alarm)…

for example, with the use of a geroter pump which is not a fixed volume pump per se, there is monitored the number of revolutions of the pump (e.g., in conjunction with knowledge of volume of initial full chemical tank hook up, or, if less, an adjustment is made at control unit based on prompt for volume of tank at a designated initiation of volume monitoring), which is multiplied by the monitoring means by an estimated volume of output for each pump cycle as in an averaging of historical data accumulated by the monitoring means from prior activity (e.g., based on the most recent X number of prior shots).” And claim:

“36. The control system of claim 29-35 further comprising means for monitoring solvent usage by determination of number of fixed volume pulses undergone by a solvent feed pump feeding solvent to said dispenser device.”.  



The combination of the known elements is achieved by a known method of monitoring solvent usage by determination of number of fixed volume pulses undergone by a solvent feed pump feeding solvent to said dispenser device. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically solvent usage would be monitored by determination of number of fixed volume pulses undergone by a solvent feed pump feeding solvent to said dispenser device.

Therefore, the results would have been predictable to one of ordinary skill in the art because the volume of the tank would be monitored using pump cycle counts.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the Cocciadiferro to the prior art of combination of Showman as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17169051 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are using different words to connote the same limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 


/BEHRANG BADII/Primary Examiner, Art Unit 3665